Citation Nr: 1731235	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-02 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a left hip disability.

2. Entitlement to service connection for a right hip disability.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a left knee disability.

5. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The RO in St. Paul now has jurisdiction.  The Veteran testified before a Decision Review Officer at the RO in July 2011.  A hearing transcript was associated with the claims file and reviewed.  The Board previously considered and remanded this case in April 2016. 

The issues of service connection for the knees and left hip are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence shows that lumbar herniated disc is due to the February 2007 fall, which the Board previously associated with the service-connected left foot.

2. The evidence shows that the right hip disability is proximately due to or the result of his service-connected right ankle disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for low back disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2. The criteria for service connection for right hip disability have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural duties
      
VA is required to provide claimants with notice and assistance in substantiating a claim.  38 C.F.R. § 3.159.  The Board herein grants service connection for the right hip and lumbar herniated disc and remands the remaining claims.  As such, the Veteran could not be prejudiced by this action and further discussion of VA's procedural duties is unnecessary.  

II. Service connection

The Veteran asserts that he has right hip and back disabilities are secondary to an altered gait either from his service-connected left foot or right ankle disability.  

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose a musculoskeletal disability or determine its cause as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran credible as his statements are detailed and consistent.

The Board has reviewed the evidence and finds that the criteria for service connection for right hip and low back disabilities have been met.  See 38 C.F.R. §§ 3.303, 3.310.

The evidence shows current right hip and back disabilities.  Private treatment records, including an MRI report, show diagnosis of lumbar disc bulge, degenerative disc disease, spondylosis, and spinal stenosis.  VA examiners only diagnosed lumbar degenerative disc disease.  The July 2009 examiner found the Veteran's right hip disability was consistent with right hip musculotendinous strain and bursitis.  The April 2015 examiner diagnosed mild degenerative changes of the bilateral hips.  Finally, the May 2016 examiner diagnosed osteoarthritis of the right hip and bilateral hip strain.  

There is no evidence of right hip or back incurrence in service.  Service treatment records show no complaints of or treatment for right hip or back problems.  The April 1970 separation examiner found the Veteran normal to all systems.  The Veteran has also not submitted any evidence to VA that the right hip or back disabilities are related to service.  Instead, the Veteran reported the onset of right hip and back problems in 2007.  Indeed, the Veteran contends that his right hip and back disabilities are due to either his left foot or right ankle disability.

In February 2007, the Veteran slipped on ice and sustained a severe fracture of his right ankle.  He contends that he slipped because his service-connected left foot disability caused gait abnormalities.  Dr. DF wrote that the Veteran's February 2007 fall was related to his service-connected left foot disability, which resulted in deformity, chronic tendonitis, and abnormal gait.  Several VA examiners, including the October 2007, September 2009, and May 2016 examiners, opined that the Veteran's gait abnormalities developed subsequent to the fall and the left foot disability did not cause the February 2007 fall.  Nevertheless, the Board, in the prior decision, found that the Veteran's left foot caused the 2007 fall and granted service connection for the right ankle disability.    

In June 2008, Dr. DF wrote that the Veteran had a herniated disc that occurred at the time of the fall.  The May 2016 VA examiner opined that the Veteran's degenerative disc disease was less likely than not due to or aggravated by his service-connected foot tendonitis or right ankle fracture.  The examiner explained that the Veteran reported the back pain starting right after the February 2007 fall but that degenerative disc disease is a wear and tear phenomenon that occurs over the course of years to decades, not from one traumatic event.  The left foot disability also did not likely cause or aggravate the back disability as it was present for years but the Veteran reported an abrupt onset of back pain in 2007.  While the Board finds this portion of the examiner's opinion highly probative, the examiner only discussed the degenerative disc disease not herniated disc, which was the basis of Dr. DF's opinion.  Given Dr. DF's opinion and with resolution of doubt in the Veteran's favor on this material causation element, the Board finds that service connection for a lumbar herniated disc, secondary to fall from the left foot disability is warranted.  See 38 C.F.R. §§ 3.303, 3.310. 

Regarding the right hip, Dr. DF wrote that the Veteran's right foot/ankle lacked 
20 degrees of full dorsiflexion, which altered his gait dramatically, gave him a slight vaulting or compensatory external rotation of the lower extremity, and could alter the mechanics of his hips and knee.  See June 2008 report.  In examinations and treatment, the Veteran consistently reported that the right hip problems began at the time of the right ankle injury or within a few months afterward.  The Board affords the consistency of the Veteran's statements and places some weight as a factor in this decision.  Additionally, the May 2016 examiner opined that there was no evidence of altered biomechanics of the right ankle, but as discussed below, that finding is not consistent with the other evidence of record.  The July 2009 examiner opined that the Veteran's right hip musculotendinous strain and bursitis were due to alteration in gait and biomechanics from his right ankle fracture.  Given the onset of symptoms, Dr. DF's notation of altered mechanics, and the July 2009 opinion, the Board finds that the evidence is in equipoise as to whether his current right hip disability is caused by his service-connected right ankle disability.  As such, service connection is warranted on a secondary basis.  See 38 C.F.R. §§ 3.303, 3.310.      


ORDER

Service connection for lumbar herniated disc is granted.

Service connection for right hip strain and osteoarthritis is granted.


REMAND

Additional development is needed for the Veteran's knees and left hip claims.  The July 2007 examiner noted the diagnosis of bilateral patellofemoral pain syndrome and right knee contusion.  The April 2015 examiner diagnosed mild degenerative changes of the bilateral medial compartments as well as mild to moderate degenerative changes of his patellofemoral compartments.  For the left hip, the evidence shows musculoligamentous hip strain.  The Veteran contends that his bilateral knee and left hip disabilities are due to either his left foot or right ankle disability.  As noted above, the Veteran slipped on ice and sustained a severe fracture of his right ankle in February 2007.  He has consistently reported that the knee and left hip problems began at the time of the right ankle injury or within a few months afterward and contends they are secondary to gait abnormalities.  The October 2007 examiner opined that bilateral patellofemoral pain syndrome is most frequently caused by imbalances in the muscles of the lower extremities and occurs in approximately 18 to 20 percent of people.  The examiner noted that there is no literature to support that ankle or foot conditions contribute to anterior knee pain.  
  
The May 2016 examiner opined that the Veteran's left hip and knee disabilities were less likely than not related to the left foot or right ankle disabilities.  He explained that there was no evidence of trauma to those joints and instead the mild degenerative changes would have taken place over time after their onset in 2007.  The examiner further explained that the right ankle fracture is less likely than not to have aggravated the hip and knees as they occurred at the same time according to the Veteran and the records, and there is no evidence on examination of altered biomechanics of the right ankle.  This finding of no altered mechanics does not appear consistent with the record.  The July 2007 examiner found that the Veteran favored his right leg.  The September 2009 examiner wrote that the Veteran's current gait disturbance developed subsequent to and as a result of the fracture sustained to the right lower extremity in February 2007.  In June 2008, Dr. DF wrote that the Veteran's right ankle disability could alter his gait and the mechanics of his hips and knee and that disuse and possible articular changes could cause bilateral knee pain.  However, Dr. DF's opinion is speculative as it used "could" in describing the probability.  See e.g., Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding physician statement that veteran's death "may or may not" have been averted if medical personnel had been able to intubate him, a procedure complicated by his service-connected injuries, insufficient to well ground claim for service connection for veteran's cause of death).  While the July 2009 examiner provided a positive opinion on the right hip, there is no such opinion for the left hip or knees.  The May 2016 examiner's rationale regarding aggravation is inadequate and an addendum opinion is needed.


Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. After completing #1 and associating any records with the claim file, request a medical opinion from the May 2016 examiner, or another appropriately qualified VA clinician if that examiner is unavailable.  The examiner should review the claims file to become familiar with the Veteran's pertinent medical history and address the following:

a. Was the Veteran's current bilateral knee disability at least as likely as not aggravated beyond the natural progression by his right ankle disability?

b. Was the Veteran's current left hip disability at least as likely as not aggravated beyond the natural progression by his right ankle disability?

If aggravation is found, provide a baseline level of disability prior to aggravation.

Consider all lay and medical evidence, including that the Veteran's right ankle causes an abnormal gait and strain on the hips and knees.  All opinions must be supported by a comprehensive rationale.  

If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

3. If any issue on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


